Citation Nr: 1502284	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension and renal failure, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an increased rating for intervertebral disc syndrome of the right lower extremity, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to November 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the July 2009 rating decision on appeal, the RO, in pertinent part, denied service connection for renal failure secondary to service-connected degenerative arthritis of the lumbar spine; a compensable rating for bilateral hearing loss; and a rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity.  In August 2009, the appellant submitted a notice of disagreement with the RO's determinations.  In a June 2012 written statement, the appellant indicated that he wished to withdraw his appeal with respect to the issue of service connection for renal failure secondary to service-connected degenerative arthritis of the lumbar spine.  He indicated, however, that he wished to continue his appeal with respect to the claims for increased ratings for bilateral hearing loss and intervertebral disc syndrome of the right lower extremity.  In September 2012, the RO issued a Statement of the Case addressing the increased rating issues, and the appellant perfected an appeal via his submission of a timely VA Form 9 in October 2012.  

In the April 2012 decision on appeal, the RO denied service connection for diabetes mellitus; hypertension, renal failure, and diabetic retinopathy claimed as secondary to diabetes mellitus; and PTSD.  In May 2012, the appellant submitted a notice of disagreement with the RO's determination.  In June 2012, the RO issued a Statement of the Case and the appellant perfected an appeal via his submission of a timely VA Form 9 later that month.  

In September 2013, the appellant testified at a hearing before the Board at the San Antonio RO before the undersigned Veterans Law Judge.  At the hearing, the appellant indicated that he wished to waive initial RO consideration of any additional records associated with his Virtual VA file.  38 C.F.R. § 20.1304 (2014).  The record on appeal also contains a November 2012 waiver of initial RO consideration of any additional evidence received subsequent to that time.  Id.  

After reviewing the entire record on appeal in detail, the Board observes that the appellant's claim of service connection for diabetes mellitus was previously denied by the RO in a final November 2007 rating decision.  Although the RO certified the current issue on appeal as a new claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized this issue as set forth on the cover page of this decision.  Given the outcome below, the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the issue of service connection for renal failure, as set forth above, the appellant essentially indicated that he wished to withdraw his appeal for service connection for that disability secondary to arthritis and pursue a claim of service connection for renal failure secondary to diabetes mellitus instead.  Raising an alternate theory of entitlement to service connection for the same disability is not a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Rather, given the procedural history of this issue, the Board finds that the renal failure claim is not subject to the jurisdictional hurdle of reopening, unlike the claim of service connection for diabetes mellitus.  

A remand is necessary with respect to the claims of entitlement to service connection for PTSD and an increased rating for intervertebral disc syndrome of the right lower extremity.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 2008 rating decision, the RO denied service connection for diabetes mellitus.  Although the appellant was notified of the RO's decision and his appellate rights in an August 2008 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  In April 2011, the appellant requested reopening of his claim of service connection for diabetes mellitus.

3.  The evidence received since the final July 2008 rating decision denying service connection for diabetes mellitus includes statements from the appellant which relate to an unestablished fact necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim.

4.  The appellant did not serve in the Republic of Vietnam during the Vietnam era, he had no overseas service, and the record shows that he was not exposed to an herbicide agent, such as Agent Orange, during active service.  

5.  Diabetes mellitus was not clinically evident during the appellant's active service or manifest to a compensable degree within one year of separation, nor is there any indication that the appellant's current diabetes mellitus is causally related to his active service or any incident therein.

6.  Hypertension, renal failure, and diabetic retinopathy were not clinically evident during the appellant's active service or manifest to a compensable degree within one year of separation, nor is there any indication that the appellant's current hypertension, renal failure, or diabetic retinopathy are causally related to his active service or any incident therein or caused or aggravated by any service-connected disability.

7.  Repeated audiometric testing conducted during the pendency of the claim shows that the appellant's service-connected bilateral hearing loss disability is manifested by no more than level II hearing loss in the right ear and level III hearing loss in the left ear, with no significant effect on his employment or activities of daily living, no frequent periods of hospitalization, and no other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for diabetes.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Hypertension and renal failure were not incurred in active service, are not presumed to have been incurred in service, and are not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  Diabetic retinopathy was not incurred in active service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In December 2007, October 2008, March 2009, and January 2010 letters issued prior to the initial decisions on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  These letters included the additional notification requirements imposed by in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The appellant has also been afforded multiple VA medical examinations in connection with his claim for an increased rating for bilateral hearing loss.  The Board finds that the examination reports provide an adequate basis upon which to render a decision in this appeal, including specific reference to the applicable rating criteria as well as the functional effects of the appellant's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board also notes that the appellant has not challenged the adequacy of the VA medical examinations, nor has he alleged that his disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Although the appellant has not been afforded a VA medical examination in connection with his claims of service connection for diabetes mellitus with secondary hypertension, renal failure, and diabetic retinopathy, given the evidence of record, the Board finds that one is not necessary.  As set forth in more detail below, the record does not establish that the appellant was exposed to Agent Orange in service or that he is entitled to the legal presumption of herbicide exposure.  Additionally, diabetes mellitus, hypertension, renal failure, and diabetic retinopathy were not clinically evident during the appellant's active service or manifest to a compensable degree within one year of separation, and the record contains no indication that the appellant's current diabetes mellitus, hypertension, renal failure, or diabetic retinopathy are causally related to his active service or any incident therein, or causally related to or aggravated by a service connected disability.  Under these circumstances, an examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below, as well as the severity and functional impairment of his service-connected hearing loss.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are entirely negative for complaints or findings of diabetes mellitus or any complication thereof, including hypertension, renal failure, and diabetic retinopathy.  At his September 1971 military separation medical examination, the appellant's eyes and endocrine, vascular, and genitourinary systems were normal.  Laboratory testing was negative, including for sugar.  A blood pressure reading of 112/74 was recorded.  

The appellant's service personnel records show that he had no foreign service, including in Vietnam.  He served as a helicopter repairman at Fort Hood, Texas, from November 1969 to November 1971.  

In November 1971, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including hearing loss.  His application is entirely silent for any mention of diabetes mellitus or any complication thereof, including hypertension, renal failure, and diabetic retinopathy.  In a December 1971 rating decision, the RO granted service connection for hearing loss and assigned an initial noncompensable rating, effective November 12, 1971.  

Additional claims filed by the appellant in August 1972, February 1975, and September 1990, are similarly negative for notations of diabetes mellitus or any complication thereof, including hypertension, renal failure, and diabetic retinopathy, or of a psychiatric disability, as is medical evidence assembled in connection with the claims.

In November 2007, the appellant submitted additional claims, including service connection for diabetes mellitus which he indicated had been present since 2000.  Medical evidence assembled in connection with the claim included VA clinical records showing that, in December 2006, the appellant sought to establish health care through VA.  He reported a history of diabetes mellitus which he claimed had been diagnosed in 1974.  He indicated that he had been under treatment for that condition for the past five years.  The diagnoses included essential hypertension and diabetes mellitus.  Subsequent VA clinical records show diagnoses of diabetic nephropathy, renal insufficiency, and diabetic retinopathy.  

The appellant was afforded a VA audiology examination in June 2008 at which time he reported that his symptoms included hearing loss.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
70
65
LEFT
20
15
65
70
65

The average puretone threshold was 53.75 decibels, bilaterally.  Speech audiometry revealed speech recognition ability of 98 percent, bilaterally.

In a July 2008 rating decision, the RO, inter alia, denied service connection for diabetes mellitus, finding that the appellant did not serve in Vietnam, nor was there otherwise evidence of herbicide exposure in service.  The appellant was notified of the RO's determination and his appellate rights in a letter dated on August 1, 2008.  The appellant, however, did not appeal nor was new and material evidence received within the applicable time period.  He has not contended otherwise.

In February 2009, the appellant submitted a claim for service connection for renal failure which he claimed was secondary to his service-connected lumbar spine arthritis.  He also requested an increased rating for his service-connected hearing loss.  

VA clinical records received in connection with the appellant's claims show that he received continued treatment for multiple disabilities, including essential hypertension, as well as diabetes mellitus with complications, including renal manifestations and diabetic retinopathy.  The appellant's kidney disease and decreased vision were both noted by his treatment providers to be likely secondary to his diabetes mellitus and diabetic retinopathy.  See e.g. VA clinical record on August 14, 2008.  In January 2009, the appellant began hemodialysis for renal failure.  

The appellant again underwent a VA audiology examination in May 2009 at which he reported that his symptoms included hearing loss which produced difficulty understanding speech as well as difficulty hearing in background noise.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
70
65
LEFT
10
15
65
65
65

The average puretone threshold was 52.5 decibels, bilaterally.  Speech audiometry revealed speech recognition ability of 90 percent on the right and 94 percent on the left.  The examiner indicated that the occupational impact of the appellant's disability would be difficulty hearing.  

In April 2011, the appellant submitted a claim of service connection for diabetes mellitus due to Agent Orange exposure.  He indicated that he had worked as an aircraft repairman at Fort Hood where he had serviced contaminated aircraft which had been used in Vietnam.  He also claimed entitlement to service connection for multiple conditions which he claimed were secondary to diabetes mellitus, including hypertension, diabetic retinopathy, and kidney failure.  

In March 2012, the service department responded that a search of their files indicated that there were no records of exposure to herbicides for the appellant.  

The record on appeal also contains a May 2009 United States Army and Joint Services Records Research Center (JSRRC) Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era."  The memorandum noted that, to date, the JSRRC had found no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The memorandum further noted that the JSRRC could not document or verify that any shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  

The appellant underwent a fee basis audiology examination in November 2012 at which he reported that he was unable to hear well.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
75
75
LEFT
20
20
65
75
75

The average puretone threshold was 57.5 decibels on the right and 58.75 on the left.  Speech audiometry revealed speech recognition ability of 92 percent on the right and 90 percent on the left.  The examiner indicated that the occupational impact of the appellant's disability would be difficulty hearing.  

VA clinical records show that the appellant continued to receive treatment for multiple disabilities, including diabetes mellitus with complications and hypertension.  In October 2011, the appellant apparently reported that his hypertension had been present since 1971.  In January 2012, he claimed that his hypertension had been present for 38 years and that his diabetes mellitus had been present for 12 years.  

At his September 2013 Board hearing, the appellant testified that, as a result of his service-connected hearing loss, he had difficulty discerning words and hearing certain sounds, particularly if background noise is present.  He indicated that he did not use hearing aids, as he did not find them to be helpful.  The appellant indicated that he was retired and unemployable not because of his hearing loss disability, but because he was blind and had to get dialysis every three days.  

With respect to his diabetes mellitus, the appellant testified that it was his belief that it was the result of exposure to Agent Orange.  He acknowledged that he had not served in Vietnam, but indicated that, during his tour of duty at Ft. Hood, he had performed maintenance on aircraft which had recently returned from Vietnam.  The appellant explained that he believed that the aircraft he serviced were contaminated with Agent Orange because they had been in Vietnam.  Finally, the appellant testified that he believed that his hypertension, renal failure, and diabetic retinopathy were secondary to his diabetes.  He clarified that he was not claiming that those disabilities were directly related to service.


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a non- service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including cardiovascular-renal disease, hypertension, and diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or 'staged' ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).




Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

As set forth above, in a July 2008 rating decision, the RO denied service connection for diabetes mellitus, finding that the appellant did not serve in Vietnam, nor was there other evidence of herbicide exposure in service.  The appellant was notified of the RO's determination and his appellate rights, but he did not appeal, nor was new and material evidence received within the applicable time period.  Thus, the decision final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

The appellant now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

The additional evidence received since the last final rating decision in July 2008 includes the appellant's statements to the effect that he had in-service herbicide exposure as a result of working on aircraft at Fort Hood which had been transported from Vietnam and were therefore contaminated with Agent Orange.  Presuming the credibility of the appellant's statements, and given the basis for the prior denial, the Board finds that the additional evidence is new and material sufficient to reopen the claim.  

Turning to the merits of that claim, the Board notes that the appellant contends that his diabetes mellitus is the result of his exposure to Agent Orange during a tour of duty at Fort Hood, Texas.  Specifically, he argues that, in the course of his duties as an aircraft mechanic, he was required to service aircraft which had returned from Vietnam and which were contaminated with Agent Orange.  

As a preliminary matter, the Board finds that the record on appeal establishes that diabetes mellitus was not present during the appellant's active service or manifest to a compensable degree within one year of separation.  Indeed, the appellant has not contended otherwise.  In that regard, the service treatment records are entirely negative for any complaints or findings of diabetes mellitus.  Moreover, at his September 1971 military separation medical examination, the appellant's endocrine system was examined and determined to be normal at that time.  Additionally, laboratory testing conducted at service separation was negative, including for sugar.  

The post-service record on appeal is similarly silent for any indication of diabetes mellitus within the first post-service year.  Rather, the most probative evidence of record indicates that the appellant's diabetes mellitus was not diagnosed until approximately 2000, nearly thirty years after service separation.  Moreover, the record on appeal contains no indication that any medical professional has related the appellant's current diabetes mellitus to his active service or any incident therein.  Again, the appellant does not contend otherwise.

Rather, the appellant contended that he developed diabetes mellitus as a result of Agent Orange exposure.  VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure do include diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2014).

In this case, however, the record contains no probative evidence establishing that the appellant was exposed to Agent Orange in service.  His personnel records show that he was not present on the land mass of Vietnam or in its inland waterways during the Vietnam era.  Indeed, he does not contend otherwise.  Absent such evidence, it cannot be presumed that the appellant was exposed to an herbicide agent during service, and service connection for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 would not be warranted.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Additionally, the record on appeal indicates that the service department has advised VA that their records contain no indication that the appellant was exposed to herbicides, such as Agent Orange, during his period of active duty.  The service department has further indicated that there is no evidence of any shipboard Veteran having been exposed to herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  It certainly follows that there would be no basis upon which to conclude that an aircraft mechanic stationed at Fort Hood would have been exposed to herbicides based on contact with aircraft flown over Vietnam and thereafter transported to Texas for maintenance.  

The Board has carefully considered the appellant's contentions to the effect that he was exposed to Agent Orange exposure during the course of his military duties as an aircraft mechanic, as he was required to service aircraft arriving from Vietnam which were contaminated with Agent Orange.  The Board, however, assigns more probative weight to the service department reports discussed above than to the appellant's speculations regarding his exposure to Agent Orange from "contaminated" aircraft.  Based on the evidence currently of record, therefore, the Board finds that in-service exposure to an herbicide agent, such as Agent Orange, has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2014).  Thus, although VA has recognized an association between herbicide exposure and diabetes mellitus, the most probative evidence of record indicates that the appellant was not exposed to Agent Orange in service.  Accordingly, service connection is not warranted for diabetes mellitus.


Hypertension, renal failure, and diabetic retinopathy

The appellant seeks service connection for hypertension, renal failure, and diabetic retinopathy, secondary to diabetes mellitus.  Given the Board's conclusion that service connection for diabetes mellitus is not warranted, service connection for hypertension, renal failure, and diabetic retinopathy may not be established on a secondary basis.  38 C.F.R. § 3.310.  

Moreover, the Board finds that service connection is not warranted on a direct or presumptive basis.  In that regard, the most probative evidence shows that the appellant's hypertension, renal failure, and diabetic retinopathy were not present during his active service, nor were these conditions shown to be manifest to a compensable degree within the first post-service year.  Finally, the record contains no indication that the appellant's current hypertension, renal failure, and diabetic retinopathy are otherwise causally related to his active service or any incident therein.  

Here, the Board notes that the record on appeal does contain some VA clinical records showing that the appellant reported a very long history of hypertension.  In October 2011, for example, he claimed that his hypertension had been present since 1971.  In January 2012, he claimed that his hypertension had been present for 38 years, i.e. since 1974.  The Board also notes that, in an April 2012 statement, the appellant claimed that he had had hypertension in service, although he since clarified at his September 2013 that he does not contend that service connection on a direct basis is warranted.  

Regardless, the Board has carefully considered this evidence, but finds that it does not provide a basis upon which to grant service connection for hypertension.  First, the internal inconsistency of the appellant's statements significantly reduces their probative value with respect to establishing the date of onset of his hypertension.  Moreover, his statements are inconsistent with the contemporaneous record, to which the Board assigns far greater probative weight.  For example, the appellant's service treatment records are entirely silent for any indication of hypertension.  Rather, blood pressure readings were within normal limits during active service.  At his September 1971 military separation medical examination, the vascular system was examined and determined to be normal.  A blood pressure reading of 112/74 was recorded.  Thus, there is affirmative evidence actually showing that he did not have hypertension in service.

The Board further notes that, in November 1971, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is entirely silent for any mention of hypertension.  Additional claims filed by the appellant in August 1972, February 1975, and September 1990, are similarly negative for any reference to hypertension.  These records lend support to the conclusion that had the appellant, in fact, had hypertension since service, he would have mentioned the disability at the time he filed his earlier claims for VA compensation.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In summary, the Board finds that the most probative evidence shows that the appellant's current hypertension, renal failure, and diabetic retinopathy did not have have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not causally related to his active service or any incident therein, nor are they causally related to or aggravated by a service-connected disability.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss

The appellant seeks a compensable rating for his service-connected bilateral hearing loss.  After considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim.  

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 3 8 C.F.R. § 4.85(d) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2014).

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

In connection with his claim, the appellant has undergone three VA audiometric examinations to evaluate his hearing acuity.  As set forth above, audiological evaluation conducted during a June 2008 VA medical examination showed that the appellant had an average puretone threshold of 53.75 with speech discrimination of 98 percent, bilaterally.  These examination results correspond to hearing loss at Level I in both ears at that time.  A May 2009 VA audiometric examination showed that he had an average pure tone threshold of 52.5 decibels in each ear, with speech discrimination of 90 percent correct on the right and 94 percent correct on the left.  These examination results equate Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Most recently, a November 2012 VA audiological examination showed that the appellant had an average puretone threshold of 57.5 in the right ear with speech discrimination of 92 percent and an average puretone threshold of 58.75 in the left with speech discrimination of 90 percent in the left ear.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II in the right ear and Level III in the left ear.  Under the Rating Schedule, therefore, the criteria for a compensable schedular rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively, stable and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met for any period of the claim.

The Board has considered the evidence of record showing that the appellant has difficulty discerning words and hearing certain sounds, particularly if background noise is present.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  There is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  Although the appellant describes himself as unemployable, he has indicated that it is due to his blindness and frequent dialysis appointments.  There is no probative evidence of record indicating that the appellant's service-connected hearing loss markedly interferes with employment.  There is also no evidence of record showing that the appellant has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.

The appellant's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  In addition, VA examinations contain no indication that the appellant's hearing loss has a significant impact on his occupational abilities or activities of daily living.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected hearing loss, and the appellant does not contend otherwise.  Absent probative evidence of unemployability due to hearing loss, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for diabetes mellitus is granted.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for hypertension and renal failure is denied.  

Entitlement to service connection for diabetic retinopathy is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Entitlement to service connection for PTSD

The appellant contends that he developed PTSD as a result of his experiences during active duty.  Specifically, he recalls that, during the summer of 1971, while working as a helicopter repairman at Fort Hood, Texas, he was involved in two separate crash landings after the engine and transmission failed in the helicopters in which he was riding.  

VA clinical records show that, in August 2010, the appellant claimed that he had been in a plane crash in service in 1971 and had thereafter suffered from nightmares, intrusive thoughts, and numbness of feelings.  The examiner indicated that the appellant "impress[ed] as having PTSD."  In December 2010, the appellant was expressly diagnosed as having PTSD, secondary to plane crash. 

A review of the record shows that the RO has contacted the service department to request corroboration of the appellant's claimed stressors.  In an undated Defense Personnel Records Information Retrieval System (DPRIS) response, the service department indicated that they had researched casualty reports for the period from November 1969 to November 1971, but such records were negative for any indication that the appellant had been injured during that period.  The service department further indicated that they had been unable to locate 1971 unit records for the appellant's battalion, the 124th Maintenance Battalion.  A subsequent search of morning reports from the summer of 1971 for the 124th Maintenance Battalion revealed no helicopter accidents or references to the appellant.  

In August 2010 statement, however, the appellant clarified that, although he had been attached to the 124th Maintenance Battalion in the summer of 1971, he had actually been working with the 183rd Aviation Maintenance Battalion at Fort Hood at the time of the helicopter crashes.  He asked that VA search the records of that organization for information pertaining to the crashes.  A review of the record contains no indication that the RO undertook efforts to locate records from the 183rd Aviation Maintenance Battalion at Fort Hood.  Additionally, in April 2012, the appellant submitted a statement providing additional information regarding the 1971 helicopter crashes, including the name of the pilot and warrant officer involved.  Given the new information submitted by the appellant, the Board finds that VA has a duty to assist him in obtaining any additional available corroborative evidence from the service department.


Increased rating for intervertebral disc syndrome of the right lower extremity 

The appellant seeks an increased rating for his service-connected intervertebral disc syndrome of the right lower extremity.  At his September 2013 Board hearing, the appellant described his disability as "pretty bad" because he was having knee pain and problems with his feet, including his toes curling up.  

The RO has assigned a 10 percent rating for the appellant's right lower extremity disability, pursuant to Diagnostic Code 8521, the rating criteria pertaining to disabilities of the external popliteal nerve (also known as the common peroneal nerve).  38 C.F.R § 4.124a, Diagnostic Code 8521 (2014).  

Under those criteria, a 10 percent disability rating is assigned for mild incomplete paralysis of the common peroneal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, and a 30 percent rating is assigned for severe incomplete paralysis of the common peroneal nerve.  A maximum 40 percent disability rating is assigned for complete paralysis of the common peroneal nerve, manifested by foot drop and slight droop of first phalanges of all toes; an inability to dorsiflex the foot; extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; and anesthesia covers the entire dorsum of foot and toes.

The appellant was last examined for VA compensation purposes in July 2012.  At that time, the examiner noted the appellant's reported symptoms, including knee and foot pain.  On the examination worksheet, the examiner indicated that the appellant exhibited severe right and left lower extremity symptoms attributable to peripheral nerve conditions, particularly severe pain, paresthesias and/or dysesthesias, and numbness.  The appellant also exhibited absent sensation in both feet and toes.  The examiner, however, also commented that, in addition to his service-connected right lower extremity disability, the appellant also had diabetic polyneuropathy that had "probably aggravated the preexisting condition."  Unfortunately, absent further comment from the examiner, the nature and severity of the symptoms attributable to the service-connected right lower extremity disability versus the nonservice-connected diabetic polyneuropathy are unclear.  Given the evidence of record and the appellant's contentions, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, at his September 2013 Board hearing, the appellant testified that he received treatment for his service-connected right lower extremity disability from a private physician, Dr. Harold Pean.  Records from that provider have not yet been obtained.  The necessary efforts to obtain these records should be undertaken on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the appellant's claimed stressors referenced above.  In particular, the appellant has identified the name of the pilot and the warrant officer involved in the helicopter crashes that he claims occurred in 1971.  He has also indicated that he was working with the 183rd Aviation Maintenance Battalion at Fort Hood at the time of the helicopter crashes.  This additional information should be used in the search to verify the alleged stressors.

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After obtaining the necessary information and authorization from the appellant, the AOJ should seek to obtain relevant clinical records from Dr. Harold Pean, the private physician reportedly treating the appellant for his service-connected right lower extremity disability.  

3.  The Veteran should then be afforded a VA medical examination for the purpose of clarifying the nature and severity of his service-connected intervertebral disc syndrome of the right lower extremity.  The appellant's claims folder as well as access to any additional records in his Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

In the examination report, the examiner should specifically delineate all symptoms attributable to the service-connected intervertebral disc syndrome of the right lower extremity.  In delineating the symptomatology, the examiner should also clarify, to the extent possible, which symptoms, if any, are manifestations of the service-connected intervertebral disc syndrome of the right lower extremity and which, if any, are attributable to his nonservice-connected diabetic polyneuropathy.  The examiner should also comment on whether the service-connected symptoms more nearly approximate mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.  

A complete medical explanation based on the facts of the case and any appropriate medical literature for any opinion offered should be provided.

4.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record.  If the benefit sought remains denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


